REDMANN, Judge,
concurring.
The accident sued upon left plaintiff, as the only immediately post-accident medical evidence shows, with “muscle spasm”, “objective evidence of recent injury”, “probably an acute herniation of nucleus pulpo-sus”. This injury totally disabled him to do the work he had in fact been doing although doctors thought he should not or could not. However, plaintiff recovered from that accident to the level of his pre-ac-cident physical condition, and therefore his disability attributable to that accident had disappeared, as believable medical advice informed defendant, prior to the stoppage of compensation payments.